

116 SRES 308 IS: Calling on the Government of the Russian Federation to provide evidence or to release United States citizen Paul Whelan.
U.S. Senate
2019-09-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III116th CONGRESS1st SessionS. RES. 308IN THE SENATE OF THE UNITED STATESSeptember 11, 2019Mr. Peters (for himself and Ms. Stabenow) submitted the following resolution; which was referred to the Committee on Foreign RelationsRESOLUTIONCalling on the Government of the Russian Federation to provide evidence or to release United States
			 citizen Paul Whelan.
	
 Whereas United States citizen Paul Whelan is a resident of Novi, Michigan, and a United States Marine Corps veteran;
 Whereas Paul Whelan traveled to Moscow for the wedding of a personal friend on December 22, 2018; Whereas Russia’s Federal Security Service arrested Paul Whelan at the Metropol Hotel in Moscow on December 28, 2018, and charged him with espionage;
 Whereas Paul Whelan was imprisoned in Lefortovo Prison and continues to be held there more than eight months after his arrest;
 Whereas the Federal Security Service has not provided any evidence of supposed wrongdoing; Whereas a Moscow court has extended Paul Whelan’s pre-trial detention multiple times without publicly presenting justification or evidence of wrongdoing;
 Whereas officials from the United States Embassy in Moscow have routinely had their topics of discussion with Paul Whelan severely limited by the Federal Security Service;
 Whereas even Paul Whelan’s Federal Security Service-appointed lawyer, Vladimir Zherebenkov, said on May 24, 2019, [The Federal Security Service] always roll[s] out what they have, but in this case, we’ve seen nothing concrete against Whelan in five months. That means there is nothing.;
 Whereas the United States Ambassador to Russia, Jon Huntsman, responded on April 12, 2019, to a question about the detention of Paul Whelan, If the Russians have evidence, they should bring it forward. We have seen nothing. If there was a case, I think the evidence would have been brought forward by now.; and
 Whereas Secretary of State Mike Pompeo met with Russian Foreign Minister Sergey Lavrov on May 14, 2019, and urged him to ensure United States citizens are not unjustly held abroad: Now, therefore, be it
	
 That the Senate— (1)urges the Government of the Russian Federation to present credible evidence on the allegations against Paul Whelan or immediately release him from detention;
 (2)urges the Government of the Russian Federation to provide unrestricted consular access to Paul Whelan while he remains in detention;
 (3)urges the Government of the Russian Federation to ensure Paul Whelan is afforded due process and universally recognized human rights;
 (4)encourages the President and the Secretary of State to continue to press the Government of the Russian Federation at every opportunity and urge the Government of the Russian Federation to guarantee a fair and transparent judicial process without undue delay in accordance with its international legal obligation; and
 (5)expresses sympathy to the family of Paul Whelan and expresses hope that their ordeal can soon be brought to an end.